CCA 20120435. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
WHETHER THE ARMY COURT ABUSED ITS DISCRETION BY VIOLATING THE PRINCIPLE OF PARTY PRESENTATION WHEN IT SUMMARILY AFFIRMED THE FINDINGS AND SENTENCE AFTER THE GOVERNMENT CONCEDED THAT THE FACTUAL PREDICATE FOR THE OFFENSE OF AGGRAVATED ASSAULT WAS NOT MET.
WHETHER THE MILITARY JUDGE ABUSED HER DISCRETION BY ACCEPTING APPELLANT’S PLEA OF GUILTY TO THE SPECIFICATION OF CHARGE II — AGGRAVATED ASSAULT — WHERE THERE IS A SUBSTANTIAL BASIS TO QUESTION THAT THE FORCE USED WAS A MEANS LIKELY TO PRODUCE DEATH OR GRIEVOUS BODILY HARM.
Briefs will be filed under Rule 25.